09/21/2021



                                                                                     Case Number: DA 21-0059




     iN THE SUPREME COURT OF THE STATE OF MONTANA

                                No. DA-21-0059
                                                                             FILED
STATE, OF MONTANA,                      )                                    SEP 21 2021
                                        )                                Bowen Green w000
                                                                      C lerk of
      Plaintiff and Appellee,           )            ORDER                StatoSuPreMe   cour
                                                                                 NA„,,,tarim




THOMAS RICHARD FERRIS                   )
                                        )
      Defendant and Appellant.          )
                                        )


      Upon consideration of the motion by Defendant and Appellant

Thomas Richaxd Ferris for an extension of time until December 13, 2021 in

which to file and serve his opening brief in this matter because his counsel

was involved in an accident and is now in a 12 week post-concussion

protocol and is unable to attend to his legal practice at this time. There

hehig no objection from the State of Montana;

      It is hereby ORDERED that Defendant and Appellant's opening brief

shall be filed and served by December 13, 2021. The Clerk is directed to

mail true copies of this order to all parties of record.

       DATED this Z- 1 day of September, 2021.

                                  B
                                                Chief Justice